SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1184
KA 12-02158
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, VALENTINO, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

RICKY JACKSON, DEFENDANT-APPELLANT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (PHILIP ROTHSCHILD OF
COUNSEL), FOR DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (JAMES P. MAXWELL
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Onondaga County Court (Anthony F.
Aloi, J.), rendered July 18, 2012. The judgment convicted defendant,
upon his plea of guilty, of criminal sale of a controlled substance in
the second degree (two counts), criminal possession of a controlled
substance in the second degree, criminal possession of a weapon in the
second degree and conspiracy in the fourth degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:    November 13, 2015                      Frances E. Cafarell
                                                   Clerk of the Court